Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered. 

Response to Amendment
Amendments to claims 12-14 and 16 to address the informalities and to overcome claim objections and claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn.  However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 01 February 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and but they are not persuasive. 



Iwaki Figs. 2 and 14(a) to 14(c)

In response to Applicant argument on Page 9 last paragraph that “the Iwaki teaching of using a plug formed from a mixture of a magnetic powder and a resin material to close the open end of the slot that already has the wire winding wrapped by an insulating sheet would not lead the skilled artisan to somehow combine the teaching of Iwaki with Huehsam to replace the insulating coating of Huehsam with the claimed soft-magnetic insulation material.”, examiner respectfully submits that Iwaki teaches in para [0071] that “the example shown in FIG. 2, the slot liner 15 has a function of ensuring the insulating property between the coil 133 and the stator core 131. As shown in FIG. 14C, when the slot liner 15 on the rotor 12 side is not installed, the mixture 17 also has a function of ensuring the insulating property between the coil 133 and the stator core 131.” See Figs 2 and 14C above. Though Iwaki teaches a mixture of soft magnetic powder and a resin, it is evident from [0071] that, the mixture 17 could function as an insulation coating and could replace a slot liner 15.  Therefore, one skilled in the art would have thought that using the soft magnetic mixture 17 as a slot coating could replace the insulation linear, which would reduce the iron loss or copper loss due to generation of harmonic magnetic flux and hence improves motor efficiency.

	Applying a soft magnetic composite material as an insulator in a stator or a rotor is known in the art. If applicant disagrees, see Philipp (DE 102017222055) para. [0029], Fig. 2, “[T]he recess 6 is filled with electrical insulation 5 which completely fills the recess 6. The electrical insulation 5 is made from a soft-magnetic composite material and includes particles having soft-magnetic properties with an electrically insulating coating. Thus, the electrical insulation 5 is magnetically conductive but electrically insulating”. 

In response to applicant's argument that on Page 9 last paragraph, the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 February 2022 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claims 1 and 16, lines 12-13: “each of the stator segments and so that the” should read -- each of the stator segments so that the --
Appropriate correction is required.

Drawings
The drawing is objected to because of the following informalities:    
Fig. 2 should read -- Fig. 2A --
	Fig. 2A should read -- Fig. 2B --
Appropriate correction is required in the drawings. See Specification amendments and the drawings filed on 06 October 2021.  


Specification
The amendment filed 01 February 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Amended claims 1 and 16 recite the limitations “each of the radially aligned slots having an open radial end, a closed radial end and a surface of the ferromagnetic material extending from the open radial end of the slot to the closed radial end of the slot” in lines 4-6 in which, “an open radial end” or “a closed radial end” are not defined in the claim or the specification fails to provide a description. Specification [0031] describes “[T]he two stator segments 210, 220 shown were coated with a soft- magnetic insulation material which is provided according to the invention in the respective slot 204 and on the respective side surfaces 202 before assembly to form the stator of an electrical machine.”  Though one skilled in the relevant art deemed to read the claimed “closed radial end” of the slot 204 as identified in the Figure 2 below, the claimed “open radial end” could not be identified. Further, applicant identified part 202 as a side surface (see [0031]) and hence the claimed “a surface of the ferromagnetic material extending from the open radial end of the slot to the closed radial end of the slot” deemed to read as surface 202. 
See 35 U.S.C. 112(a) rejection below for details. 

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1 and 16 recite the limitations “each of the radially aligned slots having an open radial end, a closed radial end and a surface of the ferromagnetic material extending from the open radial end of the slot to the closed radial end of the slot” in lines 4-6 in which, “an open radial end” or “a closed radial end” are not defined in the claim or the specification fails to provide a description. Specification [0031] describes “[T]he two stator segments 210, 220 shown were coated with a soft- magnetic insulation material which is provided according to the invention in the respective slot 204 and on the respective side surfaces 202 before assembly to form the stator of an electrical machine.”  Though one skilled in the relevant art deemed to read the claimed “closed radial end” of the slot 204 as identified in the Figure 2 below, the claimed “open radial end” could not be identified. Further, applicant identified part 202 as a side surface (see [0031]) and hence the claimed “a surface of the ferromagnetic material extending from the open radial end of the slot to the closed radial end of the slot” deemed to read as surface 202. See Fig. 2 below. 
[AltContent: arrow][AltContent: textbox (closed radial end)][AltContent: arrow]
    PNG
    media_image5.png
    783
    521
    media_image5.png
    Greyscale

Fig. 2 of instant application. 
	 
Claims 2-15 depend on claim 1. Therefore, claims 2-15 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The limitation “the stator segments are stacked one above the other.” in claim 11 renders claim indefinite because claim 11 depends on claim 10, claim 10 is a PRODUCT-BY-PROCESS CLAIM. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Therefore, in this instant case, claim 10 fails to acquire a stacked stator segment limitation as a result of being made by carrying out the method steps recited in claim 1, and hence the recited “the stator segments are stacked one above the other” limitation renders claim 11 indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 20170264147).
Inoue reads on the claims as follows:
Claim 10. 	A stator (stator 1, Fig. 1) with a slot base insulation (insulation paper {not shown} is inserted into spaces between the SCs 31 and the slots 18, see Fig. 3, para. [0033]), wherein the stator is part of an electrical machine (see Abstract) and comprises a plurality of stator segments (plurality of thin disk-shaped rotor core plates 121 that are stacked in the axial direction, Fig. 1, para. [0025]), with each of the stator segments being constructed from a ferromagnetic material (a magnetic steel sheet, which is made of a magnetic material, para. [0030]), wherein each of the stator segments has at least one slot (slot 18, Fig. 3) for receiving winding wire (metal wire 32, Fig. 3) and the slot base insulation is implemented in each of the slots using the method of claim 1.

Claim 11. 	The stator of claim 10, wherein the stator segments are stacked one above the other (plurality of thin disk-shaped rotor core plates 121 that are stacked in the axial direction, Fig. 1, para. [0025] and [0030]).

Note: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12 and 16, alternatively claims 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (WO 2018008738) in view of Inoue (US 20170264147) and further in view of Huehsam (US 20060177593).
Regarding claims 1 and 16, Iwaki teaches, 
A method for producing a stator (13, Fig. 1) of an electrical machine, the method comprising: providing stator segments (131), with each of the stator segments being constructed from a ferromagnetic material (laminated electromagnetic steel plates, para. [0016]), and with each of the stator segments having a plurality of radially aligned slots (132), each of the radially aligned slots having an open radial end, a closed radial end and a surface of the ferromagnetic material extending from the open radial end of the slot to the closed radial end of the slot (see Fig. 1 and para. [0017]); coating a soft-magnetic insulation material onto the surface of the ferromagnetic material at each of ththe slot liner 15 on the rotor 12 side is not installed, the mixture 17 also has a function of ensuring the insulating property between the coil 133 and the stator core 131, see para. [0071]) extends from the closed radial end of the respective slot to a position in proximity to the open radial end of the respective slot; and then the soft-magnetic insulation material is between the ferromagnetic material of each of the stator segments and the winding wire (coil 133 is inserted into the slot 132, and while pushing it toward the bottom of the slot 132, para. [0059]) and so that the soft-magnetic insulation material extending along the surface of the ferromagnetic material in the respective slot directly contacts surfaces of the winding wire facing the ferromagnetic material at the respective slot.  
Iwaki does not explicitly teach a plurality of stator segments. However, Inoue teaches a stator for an electric motor that includes a plurality of stacked annular laminations in which, a plurality of stator segments (20, stator core 10 includes a plurality of stator core plates 20, each having a thin annular shape, that are stacked, para. [0030]).  Therefore, in view of the teachings of Inoue, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Iwaki to include a plurality of stator segments which enables to stack one above the other to form a stator core. 
Modified Iwaki in view of Inoue does not teach winding a winding wire through the slot so that the insulation material in each of the slots separates the winding wire in each of the slots from the ferromagnetic material of each of the stator segments. However Huehsam teaches a method of applying electrical insulation to a ferromagnetic body of a motor with axial slots for receiving an electrical winding in which,
 winding a winding wire through the slot (axial slot 14, Fig. 2) so that the insulation material (insulation 15, Fig. 2) in each of the slots separates the winding wire in each of the slots from the ferromagnetic material of each of the stator segments (before the armature winding is wound in place, the axial slots 14 and also the face ends of the armature body 10 are provided with an electrical insulation 15, see para. [0002-0003]. Therefore, in view of the teachings of Huehsam, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Iwaki so that the axial slots 14 and the face ends of the armature body 10 are provided with an electrical insulation coating 15 before the armature winding is wound that enables economic manufacturing of an electrical machine. 
Regarding claims 2-3, 5-8 and 10, Iwaki further teaches, 
[Claim 2] wherein the coating is carried out to coat at least one edge at at least one end of the slot (see 17, Fig. 14c) with the soft-magnetic insulation material.  

[Claim 3] wherein the soft-magnetic insulation material is a lacquer formed (Fig. 4, soft magnetic material powder, Fe-3 wt% Si alloy powder, ferroalloy, para. [0023], and silicone resin 19 is lacquer) from a liquid component that is admixed with soft-magnetic particles, and the method further comprising curing (see para. [0063]) the liquid component after coating of the at least one slot. 

 [Claim 5] wherein a lacquer is selected 5as the soft-magnetic insulation material, the lacquer being a pulverulent mixture of soft-magnetic particles and oxide-based particles, and wherein the method further comprises carrying out a curing process after coating (mixture 17 obtained by mixing and curing Fe-3 wt% Si alloy gas atomizing powder, para. [0063]).  

[Claim 6] the curing process is carried out by heating (heated at 100°C for 2 hours and then at 175°C for 4 hours to cure the epoxy resin in the mixture, para. [0067]). 

[Claim 7] wherein the soft-magnetic insulation material comprises soft-magnetic particles with ferrimagnetic properties (Fe-Si alloy powder or ferroalloy, para. [0023]).  

[Claim 8] wherein the soft-magnetic insulation material comprises soft-magnetic particles with ferrimagnetic properties (Fe-Si alloy powder or ferroalloy, para. [0023]).  

[Claim 10] A stator with a slot base insulation, wherein the stator is part of an electrical machine and comprises a plurality of stator segments, with each of the stator segments being constructed from a ferromagnetic material, wherein each of the stator segments has at least one slot (132, Fig. 2) for receiving winding wire (133) and the slot base insulation is implemented in each of the slots using the method of claim 1.  
Regarding claims 11, Iwaki does not teach stacking stator segments on above the other. Inoue further teaches,  
[Claim 11] wherein th
Regarding claim 12, Iwaki does not teach stacking first side surface of one stator segment is opposed to the second 6side surface. Inoue further teaches,  
wherein each of the stator segments has opposite first and second axially facing surfaces, the method comprising stacking the stator segments so that the first axially facing surface of one stator segment is opposed to the second 6axially facing surface of an adjacent stator segment (see Fig. 2).  

Therefore, in view of the teachings of Inoue, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Iwaki to include a plurality of stator segments that are stacked one above the other so that it enables to form a stacked core.

Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Inoue and Huehsam as applied to claim 1 above, and further in view of Matsukawa (US 20060165985).
Regarding claims 4, 9 and 15, Iwaki does not teach a liquid component is an enamel or an epoxide or using a highly thermally conductive particles to the soft-magnetic insulation material. However, Matsukawa teaches the method of producing soft magnetic insulating material for the magnetic core of a transformer in which,
[Claim 4] wherein the liquid component is an enamel (epoxy resin considered as enamel).

[Claim 9] further comprising adding highly thermally conductive particles to the soft-magnetic insulation material for coating (see para. [0026], adding electrically insulating oxide materials such as Al2O, ZnO).  

[Claim 15] wherein the liquid component is an epoxide (epoxide functional group is also collectively known as epoxy).  
Therefore, in view of the teachings of Matsukawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Iwaki to include liquid components such as polyimides and to add electrically insulating and thermally conducting oxide materials such as ZnO so that an inorganic insulation layer that enables soft magnetic insulation coatings with good thermal conductivity and magnetic characteristics can be obtained.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Inoue and Huehsam as applied to claim 1 above, and further in view of Oohashi (US 6664669).
Regarding claims 13-14, modified Iwaki does not teach coating the ferromagnetic material before stacking the stator segments or coating the first and second side surfaces of each of the stator segments. However, Oohashi teaches a stator core formed from a laminated iron core in which, 
[Claim 13] wherein the step of coating the ferromagnetic material is carried out after stacking the stator segments (see Fig. 5).

[Claim 14] wherein the step of coating the ferromagnetic material is carried out before stacking the stator segments (laminated iron core 21a, see Abstract and col 5, lines 15-17) and further comprises coating the first and second side surfaces of each of the stator segments (see Fig. 5, by coating from the axial direction of the stator iron core 21, col. 5, lines 45-50).  

Oohashi teaches in col. 5, lines 1-19 that a stator iron core 21 formed by laminated steel plates in which is coated with an insulating resin 200, hence the conductor segments 23 are electrically insulated from the inner wall surfaces of the slots 24 in which it is evident that the stator segments are coated with insulating coating. Therefore, in view of the teachings of Oohashi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Iwaki to include an insulation coating on both upper and lower stacking surfaces before stacking the stator segments so that it improves the insulation of a laminated core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729